Citation Nr: 0719870	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-36 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1942 to October 
1944.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran appeared before the 
undersigned Veterans Law Judge in August 2006 and delivered 
sworn testimony via video conference hearing in Muskogee, 
Oklahoma.

The January 2005 rating decision granted the veteran service 
connection for right testicular surgery and entitlement to 
special monthly compensation based on the loss of a creative 
organ.  The veteran has not expressed disagreement with the 
ratings or effective dates assigned for those disabilities, 
and those issues are not before the Board.

In August 2006 the Board received evidence submitted by the 
veteran in conjunction with his Board hearing; the veteran 
submitted a waiver of initial RO consideration of that 
evidence.  In April 2007 the Board also received evidence 
submitted by the veteran.  The April 2007 evidence, however, 
is not pertinent to the issues on appeal, and a SSOC is not 
required.  38 C.F.R. § 19.31(b)(1).


FINDINGS OF FACT

1.  A February 1989 RO decision denied a claim of entitlement 
to service connection for bilateral hearing loss.

2.  Evidence received subsequent to the February 1989 RO 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the veteran's claim of service connection for 
bilateral hearing loss.

3.  Bilateral hearing loss and tinnitus were not shown in 
service or within a year of discharge from service, and the 
objective medical evidence fails to establish a nexus or link 
between any current hearing loss and tinnitus and any 
incident of the veteran's active service.

4.  The veteran did not engage in combat with the enemy.

5.  An in-service stressor has not been verified by the 
objective evidence of record.


CONCLUSIONS OF LAW

1.  The February 1989 RO decision which denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005).

2.  Evidence received since the February 1989 RO decision is 
new and material, and the veteran's claim of service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156(a) (2006).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2006).

4.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2006).

5.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in July 2004, the veteran was 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The VCAA correspondence has informed 
the veteran that he should submit any medical evidence 
pertinent to his claims.  VCAA notice was provided to the 
appellant prior to the initial adjudication.  Pelegrini.

Although the veteran was not informed of the specific basis 
for the previous denial of service connection for hearing 
loss and the evidence needed to substantiate that element 
(Kent v. Nicholson, 20 Vet. App. 1 (2006)), that failure is 
not prejudicial to the veteran because the Board has found 
that new and material evidence to reopen the hearing loss 
claim was received.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In light of the Board's denial of the veteran's service 
connection claims, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to assist

The veteran's service medical records are associated with the 
claims file, as are VA treatment records and reports of 
examinations that have addressed the medical matters at issue 
in this case.  38 C.F.R. § 3.159(c)(4).  Efforts to obtain 
the veteran's service personnel records have been undertaken 
by the RO but have not been successful.  The veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding, and VA's duties to notify and assist are 
met.

Analysis

As noted, the veteran's service personnel records are not 
available for review in this case.  In light of the absence 
of such service personnel records, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

A veteran who served in combat is entitled to the relaxed 
evidentiary standards afforded in such cases.  38 U.S.C.A. § 
1154.  The Board can find no indication, however, that the 
veteran engaged in combat.  While it is true that service 
personnel records are not available, the file does contain 
the service medical records, including multiple clinical 
notes with extensive narrations.  The service medical records 
and the other objective evidence of record make no reference 
to the veteran's participation in combat or combat actions.

New and Material to reopen 

The veteran's claim of service connection for hearing loss 
was denied by a rating decision dated in February 1989.  
Notice of the decision and his appellate rights were issued 
that same month, and no appeal was taken therefrom.  As such, 
the February 1989 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002).  

A claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  In 
June 2004 the veteran requested that his hearing loss claim 
be reopened.

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in June 2004, the new version of 
the law is applicable in this case.  Under the revised 
regulation, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

The evidence of record at the time of the February 1989 
rating decision did not include a current hearing loss 
disability, and the claim was, at least in part, denied for 
that reason.  A report of a September 2005 VA fee-basis 
audiology examination includes audiometric findings that meet 
the requirements for hearing loss disability as defined by 
38 C.F.R. § 3.385.  Inasmuch as the September 2005 VA 
examination pertains to an unestablished fact necessary to 
substantiate the claim (a current disability), it raises a 
reasonable possibility of substantiating the claim, is both 
new and material, and requires that the claim be reopened.

The Board will now discuss the hearing loss and tinnitus 
claim on the merits.

Hearing loss and tinnitus

Service medical records, including a comprehensive 
examination conducted in August 1944, show no complaints or 
diagnoses of hearing loss or tinnitus.  The August 1944 
service examination report specifically indicated that the 
veteran's hearing was normal.

The veteran was afforded a VA fee-basis audiometric 
examination in September 2005.  The veteran reported that his 
hearing loss had existed since 1949 and had resulted from 
combat.  He indicated that he had served as a rifleman and 
had not worn hearing protection when firing his weapon.  
Following service he worked as a truck driver for 35 years 
and did not wear any hearing protection during that time.  
The veteran indicated that he has had tinnitus symptoms for 
some 55 years.  Audiological evaluation, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
75
75
75
LEFT
50
40
75
75
75

The diagnosis was bilateral hearing loss and tinnitus.  The 
examiner commented, in pertinent part, as follows:

For the question of IS IT AS LIKELY AS 
NOT THE VETERAN'S CURRENT HEARING LOSS 
AND TINNITUS ARE DUE TO ACOUSTIC TRAUMA 
IN SERVICE? The answer is NO, the present 
hearing loss does not appear to be caused 
by "acoustic trauma" while in the 
service because acoustic trauma is a very 
specific type of event.  However, as a 
rifleman, the veteran was exposed to 
significant noise levels during combat 
which certainly caused some noise induced 
hearing loss.  The etiology of bilateral 
tinnitus is at least as likely as not due 
to hearing loss.

At his August 2006 Board hearing, the veteran stated that he 
worked as a truck driver during service and first noticed 
problems with his hearing in 1952 or 1953, and essentially 
indicated that he had not noticed hearing problems during 
service.  The veteran described a one-time incident when he 
had to swim in a stream during service and woke up with a 
headache the next day.  He indicated that his hearing loss 
and tinnitus might be related to the water incident.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence for 
certain chronic diseases, such as hearing loss and tinnitus 
(as organic diseases of the nervous system), will be presumed 
if they become manifest to a compensable degree within the 
year after service.  38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

The determination of whether the veteran has a service- 
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

As noted, an examination conducted shortly prior to the 
veteran's discharge from service indicated that the veteran's 
hearing was normal.  The service medical records, which 
include extensive clinical records, contain no references to 
hearing loss, tinnitus, or ear problems, and included no 
information concerning the incident the veteran testified to 
during his August 2006 Board hearing.  The evidence of record 
reveals that the first medical evidence of bilateral hearing 
loss and tinnitus was in 2005, nearly six decades following 
service.  While the September 2005 examiner arguably linked 
some of the veteran's hearing loss to service, the examiner 
noted that such loss was related to combat.  The veteran's 
participation in combat, however, has not been objectively 
demonstrated in this case.  Further, the Board notes that the 
examiner made no reference to the lack of hearing loss noted 
during service, to include the specific finding in August 
1944 stating that the veteran had no hearing loss.  The lack 
of a reference to the service medical records, and a lack of 
discussion concerning the nearly six decades before a hearing 
loss was shown, leaves, in the Board's view, the September 
2005 opinion (to the extent that it is favorable to the 
veteran) with little probative value.

As for tinnitus, the Board notes that this was also not shown 
in service or until decades following service, and the 
examiner has linked it to the veteran's hearing loss.  As 
hearing loss is not related to service, it follows that 
service connection for tinnitus is denied.

In short, since the medical evidence of record fails to 
indicate that the veteran experienced hearing loss or 
tinnitus during service, within a year of discharge from 
service, or that his current hearing loss and tinnitus are 
related to service, service connection for bilateral hearing 
loss and tinnitus is not warranted.

PTSD

The veteran contends that he now has PTSD due to his military 
service.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

VA records in the veteran's claims file contain diagnoses of 
PTSD.  The Board notes, however, that a diagnosis of PTSD, 
related to service, based on an examination which relied upon 
an unverified history, is inadequate.  West v. Brown, 7 Vet. 
App. 70, 77 (1994).  It must therefore be determined whether 
there exists a stressor which has been verified from official 
sources or if there is credible supporting evidence from 
another source that a stressor claimed by the veteran 
occurred.

The Board observes that if a claimed stressor relates to 
combat, service department evidence that the veteran engaged 
in combat, or received certain personal awards normally 
associated with combat, will be accepted (in the absence of 
evidence to the contrary) as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  38 C.F.R. § 3.304(f); Cohen, supra.

The Board notes that the available records do not show that 
he received medals or decorations which verify combat.  
Indeed, there is no service department evidence that the 
veteran engaged in combat, and so service connection for PTSD 
requires credible supporting evidence that a claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f).

Service medical records noted no complaints of or diagnoses 
of any psychiatric disability.

While VA treatment records contain diagnoses of PTSD, the 
records do not note specific in-service stressors supporting 
the PTSD diagnosis.  Instead, the PTSD diagnoses, like the 
one contained in an August 2004 VA evaluation, appear to be 
linked in a general way to the veteran's military service in 
the Pacific.

The veteran's reported in-service stressor essentially 
includes assertions of general combat, but also includes the 
specific incidents of killing a Japanese soldier in his 
foxhole and participating in a combat operation on March 7, 
1944.

At his August 2006 Board hearing, the veteran stated that he 
participated in combat, to include action at Los Negros 
Island on March 7, 1944.  

After a careful review of the evidence, the Board must 
conclude that a claimed stressor has not been verified by 
credible supporting evidence, and the veteran's claim for 
service connection for PTSD therefore does not meet the 
requirements of 38 C.F.R. § 3.304(f).

The Board observes that although the veteran has indicated 
that he participated in the March 7, 1944 combat action that 
led to his unit receiving a presidential citation, service 
medical records clearly indicate that he was hospitalized 
during that time period.  Further, while the personnel 
records are not available, the Board notes that the service 
medical records contain voluminous entries, but the entries 
contain no mention of combat or any combat-related action.  
Further, there is nothing in the record confirming the 
veteran's stressor of having killed a Japanese soldier who 
had come into the veteran's foxhole.

While the question of whether a proven stressor is sufficient 
to support a diagnosis of PTSD is a medical question, the 
question of whether an alleged stressor actually occurred is 
a question for VA adjudicators; whether there is credible 
supporting evidence of a veteran's account of a stressor is a 
question of fact and credibility to be determined by the 
Board.  See Cohen.  The lack of sufficiently credible 
supporting evidence of a claimed stressor is the 
determinative factor in this case.

In short, the Board concludes that all of the requirements 
for service connection for PTSD have not been fulfilled, and, 
service connection for PTSD is not established.

Conclusion

While the Board does not doubt the sincerity of the veteran's 
belief regarding the service connection issues that were 
denied, and the veteran's statements in this regard have been 
reviewed, the veteran is not competent to offer evidence 
which requires medical knowledge, such as the question of 
whether a chronic disability is currently present or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, especially in light of the absence of the veteran's 
personnel records.  Even so, in this case, there is not such 
an approximate balance of the positive evidence and the 
negative evidence to permit more favorable determinations.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






	(CONTINUED ON NEXT PAGE)




ORDER

The appeal to reopen a claim of entitlement to service 
connection for hearing loss is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


